Citation Nr: 9908797	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-36 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for postoperative 
residuals of a left anterior leg fascial hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 RO decision which denied 
service connection for a bilateral knee disorder, and granted 
service connection and a noncompensable rating for 
postoperative residuals of a left anterior leg fascial hernia 
(status post anterior compartment fascial release).  In 
November 1997 the Board denied service connection for a 
bilateral knee disorder (that issue is no longer on appeal) 
and remanded the issue of entitlement to a compensable rating 
for postoperative residuals of left anterior leg fascial 
hernia (that is the only issue now on appeal). 


FINDING OF FACT

Postoperative residuals of a left anterior leg fascial hernia 
consist of an asymptomatic scar and no functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative 
residuals of left anterior leg fascial hernia have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 
4.27, 4.31, 4.71a, Codes 5299-5262, 4.118, Codes 7803, 7804, 
7805 (1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

I  Background

The veteran served on active duty from June 1989 to June 
1993.  His service medical records show he underwent a 
bilateral anterior compartment fascial release in June 1992, 
on an outpatient basis, for bilateral anterior leg fascial 
hernias.  Following the procedure, he had complaints 
regarding the right lower leg, but no complaints relative to 
the procedure on the left side.  The April 1993 service 
separation examination noted a scar on the left lower leg.  
Aside from scars, examination of the lower extremities was 
normal.

On a December 1993 VA orthopedic examination, the veteran 
complained of pain of various joints, including the left 
ankle.  Examination showed he had full active and passive 
range of motion of his ankles with no evidence of instability 
or pain over the medial or lateral joint lines.  There was 
evidence of incisions of the lateral aspects of the distal 
third of the tibias from the fascial compartment releases 
during service; no related disability on the left side was 
noted; the right side had a slight muscle hernia through the 
fasciotomy site and a painful neuroma.  At a December 1993 
dermatology examination, bilateral ankle scars were noted to 
be well-healed.

In a March 1994 decision, the RO granted service connection 
and a noncompensable rating for postoperative residuals of a 
left anterior leg fascial hernia.  (Service connection was 
also established for postoperative residuals of a right 
anterior leg fascial hernia; that disability was rated 10 
percent and is not involved in the present appeal.)

At a February 1995 RO hearing, the veteran reported his 
service-connected left lower leg disability had previously 
been less severe than the right leg and was now the same in 
severity.  He also complained of constant pain, numbness, and 
a tingling sensation in the left leg.  

On a VA orthopedic examination in April 1995, complaints and 
findings related only to claimed knee disorders.  

The veteran failed to report for a scheduled hearing at the 
Board in October 1997.

Pursuant to the November 1997 Board remand, the RO asked the 
veteran to list any treatment he had had for his service-
connected left lower leg disability since April 1995; the 
veteran responded in March 1998 that he had had no such 
treatment.  

On remand, the veteran failed to report for a scheduled VA 
examination in February 1998, and he failed to report for a 
rescheduled VA examination in May 1998.

II  Analysis

The veteran's claim for an compensable rating for his 
service-connected postoperative residuals of a left anterior 
leg fascial hernia is well grounded, meaning plausible.  The 
RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board remanded the case in 1997 to afford the 
veteran another examination, but he twice failed to report 
for examination in 1998.  The duty to assist is not a one-way 
street, and the veteran has not fulfilled his duty to report 
for examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; Olson v. 
Principi, 3 Vet.App. 480 (1992).  Therefore, the claim will 
be decided based on the evidence of record.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has rated the veteran's service-connected 
postoperative residuals of a left anterior leg fascial hernia 
as analogous to impairment of the tibia or fibula.  38 C.F.R. 
§§ 4.20, 4.27.  A 10 percent rating is assigned for an 
impairment of the tibia and fibula when there is malunion 
with slight ankle or knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  A 10 percent rating may be assigned 
for scars when they are poorly nourished with repeated 
ulceration (38 C.F.R. § 4.118, Code 7803), or when they are 
tender and painful on objective demonstration (38 C.F.R. 
§ 4.118, Code 7804).  Scars may also be rated based on any 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Code 7805.  

When a diagnostic code does not provide for a 0 percent 
rating, a 0 percent rating will be assigned when the 
requirement for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

The evidence shows that a left anterior leg fascial hernia 
was surgically repaired in service.  The 1993 VA examination 
shows that the only postoperative residual is an asymptomatic 
scar; no related functional impairment was found.  The 
veteran has asserted that he has pain, numbness, and a 
tingling sensation in the left leg, but he has had no 
treatment since the procedure in service, and there is no 
objective medical evidence to support his complaints.  As 
noted, he twice failed to report for VA examination in 1998.  
Based on the weight of the evidence, the Board concludes that 
the left leg condition is now only manifested by an 
asymptomatic scar without functional impairment, and such is 
to be rated 0 percent.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a compensable rating for postoperative residuals of a 
left anterior leg fascial hernia must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990). 





ORDER

A compensable rating for postoperative residuals of a left 
anterior leg fascial hernia is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 5 -


- 5 -


